Luke, J.,
dissenting. I agree to the ruling announced in the first paragraph of the decision in this case, and to that portion of paragraph 2 wherein it is ruled that where one enters possession of lands under a contract of purchase, he cannot be dispossessed by summary proceedings against him as a tenant; but under the contract in this case I cannot concur in the judgment of reversal, for the reason that in my opinion there was no question as to the validity of the contract, nor was there any question as to whether the defendant was a purchaser. Clearly, under the contracts in evidence, the defendant was a purchaser and not a tenant. Therefore, in my opinion, it was not error to direct a verdict in favor of the defendant.